DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on October 05, 2022 has been entered.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the drawing of “an extrusion chamber (claim 1)”, “a rectangular opening (claims 4 and 11)”, “a round opening (claims 4 and 11)”, “the extrusion chamber has holes (claims 7 and 12)”, “a screen or trammel (claim 11)”, and “holes in one or more walls (claim 16)”  must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 3, 5, and 14-15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Schulz (US 5,431,702).
Regarding claim 1, Schulz discloses a process comprising steps of,
mixing water with solid waste in an amount of at least 50% water by mass per unit mass of solid waste (see col. 4, line 66 to col. 5, line 3); and,
pressing the resulting mixture at a pressure of at least 50 bar (col. 5, lines 3-5) in an extrusion chamber (30, see “briquette” in col. 5, line 4).
Regarding claim 3, the process of claim 1 wherein the solid waste comprises fines (see “fines” in col. 3, line 40).
Regarding claim 5, the process of claim 1 wherein the solid waste comprises at least 25% organic material by dry mass (see col. 6, lines 49-64 and Table 1).
Regarding claim 14, the process of claim 3 wherein the fines comprise organic material and inert matter (col. 2, line 52 to last line).
Regarding claim 15, the process of claim 1 wherein the step of pressing the resulting mixture is at a pressure of at least 150 bar (see “1000 to about 10,000 psi” in col. 3, lines 26-27).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4, 7, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Schulz in view of Gonella (US 2013/0316428 A1).
Schulz discloses the fines and the extrusion chamber of an extrusion press as noted above. Schulz does not expressly disclose the type of extrusion press having one or more walls in an extrusion chamber, and the one or more walls has holes (claim 16) with an area equal to the area of a circle with a diameter in a range of 4 mm to 20 mm (claim 7) or a round opening of 51 mm or less in diameter (claim 4). Gonella, also in the art of producing fuel using solid waste (see title), teaches an extrusion press (fig. 1) comprising walls of an extrusion chamber has holes (see fig. 1) with an area equal to an area of a circle with a diameter in a range of 4 mm to 20 mm or a round opening of 51 mm or less in diameter (see claims 3-5 and para. 25). Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide Schulz with the type of extrusion press comprising an extrusion chamber having walls with holes in an area equal to the area of a circle with a diameter in a range of 4 mm to 20 mm, or a round opening of 51 mm or less in diameter, as taught by Gonella, since it has been held that combining prior art elements according to known methods to yield predictable results (see para. 25-26 of Gonella, which discloses that the type of extrusion press having holes in walls of an extrusion chamber reduces more water content) requires only routine skill in the art. [KSR Int’! Co. v. Teleflex Inc., 127 S.Ct. 1727, 1742, 82 USPQ2d 1385, 1396 (2007)].

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Schulz.
Schulz discloses the water and solid waste are mixed together as noted above. Schulz does not expressly the mixing time is at least at least 15 minutes. However, the applicant has not disclosed that mixing the water and the solid waste for at least 15 minutes solves any stated problem or is for any particular purpose (see the specification, paragraph 10, which discloses many options of mixing times). Accordingly, it would have been a matter of obvious design choice to one having ordinary skill in the art before the effective filling date of the claimed invention to mix the water and the solid waste for at least 15 minutes because the specific mixing time does not appear to provide any unexpected result, and one skill in the art would select an amount of mixing time depending on an amount of solid waste being processed.

Claims 8, 10, and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Schulz (US 5,431,702) in view of White (US 2001/0013197A1).
Regarding claims 8 and 10, Schulz discloses a system for treating solid waste comprising:
a mixer (15), and
a high pressure extrusion press (30) configured to exert a pressure of at least 50 bar (see “3000 to 5000 psi” in col. 4, lines 22-29) on a mixture of the solid waste and the water from the mixer,
wherein the mixer is configured to mix water with the solid waste in an amount of at least 50% water by mass per unit mass of solid waste (see col. 4, line 66 to col. 5, line 3).
Schulz discloses the water is mixed with the solid waste as set forth above. Schulz does not expressly disclose a supply of water in communication with the mixer and a material recovery facility where the mixer receives fines produced from solid waste. White can be applied to teach a system comprising a mixer (28), a supply of water (see “water” in chart in para. 53) in communication with the mixer, a high pressure extrusion press (30), and a material recovery facility adapted to produce fines (see “coal fines” from a chart in para. 53) from solid waste, wherein the mixer receives the fines (see para. 53, lines 1-4). Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have provided Schulz with a supply of water in communication with the mixer and a material recovery facility, as taught by White, in order to provide water to the mixture and to have a facility to produce fines.
Regarding claim 13, Schulz discloses the extrusion press exerts a pressure of at least 150 bar on the mixture (see “1000 to about 10,000 psi” in col. 3, lines 26-27).



Claims 11-12 are rejected under 35 U.S.C. 103 as being unpatentable over Schulz and White, in further view of Gonella (US 2013/0316428 A1).
Modified Schulz discloses the fines and the extrusion chamber of an extrusion press as noted above and the extrusion press is in communication with the mixer (see fig. 1). Schulz does not expressly disclose the type of extrusion press having one or more walls in an extrusion chamber, and the one or more walls has holes with an area equal to the area of a circle with a diameter in a range of 4 mm to 20 mm (claim 12) or a round opening of 51 mm or less in diameter (claim 11).
Gonella, also in the art of producing fuel using solid waste (see title), teaches an extrusion press (fig. 1) comprising walls of an extrusion chamber has holes (see fig. 1) with an area equal to an area of a circle with a diameter in a range of 4 mm to 20 mm or a round opening of 51 mm or less in diameter (see claims 3-5 and para. 25). Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide Schulz with the type of extrusion press comprising an extrusion chamber having walls with holes in an area equal to the area of a circle with a diameter in a range of 4 mm to 20 mm, or a round opening of 51 mm or less in diameter, as taught by Gonella, since it has been held that combining prior art elements according to known methods to yield predictable results (see para. 25-26 of Gonella, which discloses that the type of extrusion press having holes in walls of an extrusion chamber reduces more water content) requires only routine skill in the art. [KSR Int’! Co. v. Teleflex Inc., 127 S.Ct. 1727, 1742, 82 USPQ2d 1385, 1396 (2007)].

Response to Arguments
Applicant’s arguments with respect to claims 1 and 8 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The prior art listed on the attached PTO 892 are cited to show various systems and process for treating solid waste.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIMMY T NGUYEN whose telephone number is (571)272-4520. The examiner can normally be reached Mon-Fri 8:30am-6pm - second Friday off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SHELLEY SELF can be reached on 571-272-4528. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

JIMMY T. NGUYEN
Primary Examiner
Art Unit 3725



/JIMMY T NGUYEN/             Primary Examiner, Art Unit 3725                                                                                                                                                                                           	November 9, 2022